DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 15 are objected to because of the following informalities:  
a. It is suggested to amend the limitation “toward the edge of the workpiece that is closer” to read as “toward the edge of the workpiece that it is closer thereto”.
b. It is I suggested to amend the limitation “toward an edge of the workpiece that is farther” to read as “toward an edge of the workpiece that it is farther thereto”.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed November 18, 2021, with respect to the rejection(s) of claim(s) 1-3, 7-8 and 10-15 under 35 U.S.C. 102 based on Hideo et al and Dowd et al, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination in view of Shinji.
Applicant's arguments, with respect to Shinji, filed November 18, 2021 have been fully considered but they are not persuasive. Applicant argues that Shinji does not meet the newly added limitation since “some of the nozzles of Shinji are oriented to spray cleaning liquid toward a farther edge of the workpiece” found in claims 1, 4 and 15.
The examiner respectfully disagrees. The claim recites a plurality of nozzles that need to be oriented to spray liquid toward a closer edge and not a farther edge. The examiner has identified rows B1 and B2 as the plurality of nozzles and as illustrated in figure 1, each nozzles 7b within these rows is . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 4 and 15, the claims state “toward an edge of the workpiece that is farther” in line 13 of claim 1, line 14 of claim 4 and line 12 of claim 15, it is unclear if the limitation “an edge” is intending to set forth an edge different from the first edge and second edge previously recited or if it is intending to refer to one of these edges. It is noted for examination purposes the limitation is being read as “toward the edge of the workpiece that is farther”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinji (JP 02015817; cited by Applicant).
In reference to claim 4, Shinji discloses a method for cleaning a workpiece (1) during opposite direction reversing cold rolling of the workpiece in a mill stand, the workpiece having a first edge and a second edge opposite the first edge [see figure 1], the method comprising 
moving the workpiece (1) through the mill stand in alternately opposite directions of rolling the workpiece in a plurality of rolling passes, and
between two of the rolling passes, spraying a cleaning liquid onto the workpiece (1) in a spraying direction having a component that is counter to the direction of rolling [see abstract; figure 4]
wherein the cleaning liquid is sprayed from a plurality of nozzles (nozzles 7b on rows B1 and B2), wherein each nozzles of the plurality of nozzles is either closer to the first edge of the workpiece and farther from the second edge of the workpiece, 
wherein each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that is closer, and none of the nozzles from the plurality of nozzles (7b) is oriented to spray the cleaning liquid in a respective spray direction toward an edge of the workpiece that is farther [see figure 1].
In reference to claim 5, Shinji further discloses spraying the cleaning liquid onto the workpiece (1) between a first rolling pass and a second rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes]. 
In reference to claim 6, Shinji further discloses spraying the leaning liquid onto the workpiece between a second rolling pass and a third rolling pass [it is noted that cleaning nozzles are provided on both sides of the mill stand to apply the cleaning liquid between each of the multiple passes].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowd et al (US 3,192,752) in view of Shinji.
In reference to claim 1, Dowd et al discloses a method for cleaning a workpiece (2) during cold rolling of the workpiece in a tandem mill having a plurality of mill stands [see figure 2], the workpiece having a firs edge and a second edge opposite the first edge, the method comprising 
moving the workpiece (2) through the tandem mill in one direction of rolling [see figure 1], and
spraying a cleaning liquid between two of the mill stands (stand 1 and stand 2) onto the workpiece in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece], 
wherein the cleaning liquid is sprayed from a plurality of nozzles (15) across the entire workpiece [see figure 2]. 
Dowd et al discloses the invention substantially as claimed except for wherein each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto.
However, Shinji teaches of applying a cleaning liquid onto a strip prior to rolling where a plurality of nozzles (7b) are closer to a first edge of the workpiece and farther from a second edge of the workpiece and each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray nd paragraph lines 1-5].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first two rows of nozzles adjacent to a first edge of the workpiece to be oriented in a direction to spray the liquid in a direction toward the edge, as taught by Shinji, in order to improve removal of foreign matter and dirt by directing it from the center of the workpiece off the side edge prior to rolling. 
In reference to claim 2, Dowd et al further discloses the cleaning liquid (via nozzle 15) is sprayed onto the workpiece (2) between the first mill stand (stand 1) and second mill stand (stand 2) of the plurality of mill stands
In reference to claim 3, Dowd et al further discloses spraying the cleaning liquid (via nozzle 25) onto the workpiece between the second mill stand (stand 2) and the third mill stand (stand 3) of the plurality of mill stands, as seen in figure 1 [see col. 3 lines 54-56].
In reference to claim 7, Dowd et al further discloses using an emulsion as the cleaning liquid [see col. 4 lines 30-31].
In reference to claim 8, Dowd et al further discloses using water as the cleaning liquid [see col. 4 lines 14-16 discloses a water based lubricant].
In reference to claim 9, Dowd et al discloses the invention substantially as claimed except for wherein the cleaning liquid is sprayed at a pressure of between 6 and 100 bar. 
However, Shinji teaches of spraying a cleaning liquid (rolling lubricant) at a pressure of 4.9 to 49 bar (5 to 50 kg/cm2) in order to adequate remove any substances and dirt from the workpiece [see abstract].


In reference to claim 11, the combination of Dowd et al and Shinji further discloses varying the spraying direction of the cleaning liquid across a width of the workpiece at right angles to the direction of rolling the strip.
In reference to claim 13, the combination of Dowd et al and Shinji further comprises adjusting a spraying angle between the spraying direction and a surface of the workpiece.
In reference to claim 14, Dowd et al further discloses spraying the cleaning liquid on an upper surface and a lower surface of the workpiece [see figure 1]. 
In reference to claim 15, Dowd et al discloses a tandem mill for cold rolling of a workpiece (2) that is being moved in one direction of rolling though the tandem mill, the tandem mill comprising of
a plurality of mill stands (stands 1-4) arranged in tandem along the one direction of rolling, and
at least one spraying bar disposed between two of the mill stands, the spray bar having a plurality of nozzles (15) from which a cleaning liquid is sprayed onto the workpiece (2) in a spraying direction having a component that is counter to the direction of rolling [see figure 1, col. 3 lines 11-20; it is noted that the rolling lubricant of Dowd et al meets the limitation of a “cleaning liquid” since it would remove some debris upon application to the workpiece],
wherein the cleaning liquid is sprayed from a plurality of nozzles (15) across the entire workpiece [see figure 2]. 

However, Shinji teaches of applying a cleaning liquid onto a strip prior to rolling where a plurality of nozzles (7b) are closer to a first edge of the workpiece and farther from a second edge of the workpiece and each nozzle of the plurality of nozzles is oriented to spray the cleaning liquid in a respective spray direction toward the edge of the workpiece that it is closer thereto for the purpose of forcing any removed foreign matter and dirt from the center of the workpiece and off the side edges of the workpiece [see pg. 4 2nd paragraph lines 1-5].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first two rows of nozzles adjacent to a first edge of the workpiece to be oriented in a direction to spray the liquid in a direction toward the edge, as taught by Shinji, in order to improve removal of foreign matter and dirt by directing it from the center of the workpiece off the side edge prior to rolling. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725